Citation Nr: 1022662	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-41 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial, compensable rating for service-
connected bilateral plantar fasciitis with calcaneal spurs.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to March 
2005.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 rating decision in which the RO in 
Washington, D.C. denied the Veteran's claim for service 
connection for service connection for benign positional 
vertigo, granted service connection for bilateral plantar 
fasciitis with calcaneal spurs, and awarded a noncompensable 
rating, effective April 1, 2005.  In September 2005, the 
Veteran filed a notice of disagreement (NOD) as to both 
claims.  

Subsequently, the file was transferred to the RO in Roanoke, 
Virginia.  A statement of the case (SOC) was issued in 
December 2005, and later that month the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).

In October 2006, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) in 
Washington, D.C.; a transcript of that hearing is of record.

In June 2007, the Board denied the Veteran's claim for 
service connection for benign positional vertigo, and 
remanded the remaining claim on appeal to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further action, to include additional development of the 
evidence.  After completing the requested development, the 
AMC continued to deny the claim (as reflected in a September 
2009 supplemental SOC (SSOC) and returned the matter to the 
Board for further appellate consideration.

Because the Veteran has disagreed with the initial 
noncompensable rating assigned following the grant of service 
connection for bilateral plantar fasciitis with calcaneal 
spurs, the Board has characterized this issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC in Washington, 
D.C.  VA will notify the appellant when further action, on 
his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
matter.

In June 2007, the Board instructed that the RO arrange for 
the Veteran to undergo an orthopedic examination of the feet.  
If the Veteran did not report for his examination, a 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility were to be obtained.  

The claims file contains copies of letters sent to the 
Veteran informing him of examinations scheduled at the VA 
Medical Center (VAMC) in Washington, D.C,. in May 2008 and 
March 2009.  The Veteran failed to report to these 
examinations.  Subsequent notations from the AMC, however, 
indicate that these notices were mailed to an incorrect 
address (although the AMC had notified of the VAMC of 
Veteran's correct address in June 2008).  A new examination 
was scheduled in May 2009, and a notification letter was to 
be mailed to the Veteran's correct address by the VAMC.  A 
printout from the VAMC indicates that the Veteran failed to 
report to the May 2009 VA examination.  However, an actual 
copy of the letter notifying the Veteran of his scheduled 
examination (and reflecting that it was sent to the Veteran's 
correct address) is not included in the claims file.  Hence, 
the Board is unable to ascertain whether the Veteran was 
properly notified of his scheduled examination.

Considering the VAMC's prior errors in notifying the Veteran 
of his examinations, the Board finds that the Veteran should 
be afforded an opportunity for a new VA orthopedic 
examination, with proper notice going to his correct address.

Accordingly, on remand, the RO should arrange for the Veteran 
to undergo VA orthopedic examination for his feet as 
described by the Board in the June 2007 remand.  Proper 
notice must be sent to the Veteran's correct address.

The Veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claim for a higher initial rating (as this 
claim, arising out of an original claim, will be considered 
on the basis of the evidence of record).  See 38 C.F.R. 
§ 3.655 (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the Veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The letter should inform the 
Veteran of the information and evidence necessary to 
substantiate his claim for a higher initial rating.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include continued 
consideration of whether "staged" rating of the disability 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson, 12 
Vet. App. at 126, is appropriate. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the Veteran 
and his representative a letter requesting 
that the Veteran provide information and, 
if necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.

The RO's letter should explain how to 
establish entitlement to an initial, 
compensable rating for bilateral plantar 
fasciitis with calcaneal spurs.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo a VA orthopedic examination of the 
feet as described by the Board in the June 
2007 remand.  Notice of this examination 
must be provided to the Veteran at his 
correct address.

4.  If the Veteran does not report for the 
scheduled examination, a copy(ies) of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent 
VA medical facility should be obtained and 
associated with the claims file.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication of 
the claimfor higher rating should include 
continued consideration of whether 
"staged" rating of the Veteran's 
disabilities, pursuant to Fenderson (cited 
to above) is appropriate.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


